IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-10720
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus
DARRELL BYRD,

                                           Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:00-CR-177-1

                       --------------------
                         February 20, 2002
Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Darrell Byrd appeals his sentence for distribution of crack

cocaine.   Byrd contends that the district court erred by

adjusting his offense level for possession of a dangerous weapon
pursuant to U.S.S.G. § 2D1.1(b)(1).    The temporal and spatial

relationship between the weapon, the drug-trafficking activity,

and Byrd was sufficient to justify the weapons-possession

adjustment in his case.     See United States v. Eastland, 989 F.2d

760, 770 (5th Cir. 1993).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 01-10720
                 -2-

AFFIRMED.